DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 12/15/2021.  Claims 1 and 8 have been amended.  Claims 1-20 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/15/2021, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of claims 1 ad 8 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims, claims 1 and 8 are now in condition for allowance and are considered novel and non-obvious over the prior art and therefore are allowed.




Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1, the best prior art of record found during the examination of the present application, Gordon et al. (US 2018/0032997 A1 herein Gordon), fails to specifically teach, suggest, or disclose the interaction webpage includes instructions to cause the receiving device to obtain the first application seeded with the unique identifier; transmitting, via near-field communication from the first mobile device to a second mobile device, the application interaction message, wherein the second mobile device is the receiving device, the application interaction message configured to generate a push notification on the second mobile device that directs the second mobile device to the interaction webpage; in response to execution of the instructions included with the interaction webpage, generating a second user associated with the second mobile device; and shifting the user content associated with the first user to the second user.
Gordon teaches a system, method, and computer program product for mobile device transactions. An indication is received that a mobile device has established communication with a point-of-sale terminal. In immediate response to the receipt of the indication, indicia is displayed for prompting user input to allow a transaction to occur in response thereto (Gordon — [0004]). Gordon also teaches advertisement trigger information associated with advertisements of an advertiser. Gordon also teaches one or more triggers are identified. Additionally, the one or more 
Claims 2-7 depend upon allowable claim 1 therefore these claims are also allowed.

Regarding claim 8, the best prior art of record found during the examination of the present application, Gordon et al. (US 2018/0032997 A1 herein Gordon), fails to specifically teach, suggest, or disclose transmitting, via near-field communication from the first mobile device to a second mobile device associated with a second user, the application interaction message, wherein the second mobile device is the receiving device, wherein the second device is executing a corresponding instance of the first application; and shifting the user content associated with the first user to the second user.
Gordon teaches a system, method, and computer program product for mobile device transactions. An indication is received that a mobile device has established communication with a point-of-sale terminal. In immediate response to the receipt of the indication, indicia is displayed for prompting user input to allow a transaction to occur in response thereto (Gordon — [0004]). Gordon also teaches advertisement trigger information associated with advertisements of an advertiser. 
Claims 9-13 depend upon allowable claim 8 therefore these claims are also allowed.

Regarding claim 14, the best prior art of record found during the examination of the present application, Gordon et al. (US 2018/0032997 A1 herein Gordon), fails to specifically teach, suggest, or disclose including a first memory, and associated with a second user of the first application, the first memory including instructions that when executed cause the mobile device to: generate an application interaction of the first application, the application interaction including: an image of the machine-readable code as associated with the first user; a user content associated with a second user; and a GPS location of the mobile device; and transmitting, by the mobile device, the application interaction to the application server; and an application server associated with an administrative backend of the first application including a second memory, the second memory including instructions that when executed cause the application server to: coordinate a shift of user content associated with the second user to the first user based on the image of the machine-readable code and the GPS location 
Gordon teaches a system, method, and computer program product for mobile device transactions. An indication is received that a mobile device has established communication with a point-of-sale terminal. In immediate response to the receipt of the indication, indicia is displayed for prompting user input to allow a transaction to occur in response thereto (Gordon — [0004]). Gordon also teaches advertisement trigger information associated with advertisements of an advertiser. Gordon also teaches one or more triggers are identified. Additionally, the one or more triggers are processed to identify an instruction and it is determined whether to execute the instruction in connection with a mobile device, based on the one or more triggers (Gordon — [0005]). These teachings of Gordon differ and fall short of the present application, therefore claim 14 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 15-20 depend upon allowable claim 14 therefore these claims are also allowed.


	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 12/15/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/APRIL G GONZALES/Primary Examiner, Art Unit 2648